Citation Nr: 0200117	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely Notice of Disagreement (NOD) was filed with 
respect to a December 1998 rating decision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
April 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 1998 the RO denied, in pertinent part, service 
connection for asthma.  The veteran appealed the RO's denial 
of service connection for asthma; however, she subsequently 
added that she would withdraw this claim if granted a 70 
percent evaluation for post-traumatic stress disorder (PTSD), 
to include individual unemployability.  

In December 1998 the RO granted a 100 percent evaluation for 
PTSD.  Therefore, in light of her statements and the RO's 
determination, the Board considers the veteran to have 
effectively withdrawn her appeal for service connection of 
asthma.  38 C.F.R. § 20.204 (2001).  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in 
October 2001, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The record does not include correspondence which may be 
"reasonably construed" as a timely NOD with the December 
10, 1998 decision wherein the RO, in pertinent part, granted 
a 100 percent evaluation for PTSD effective May 12, 1998.  


CONCLUSION OF LAW

A NOD with the December 1998 decision was not timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1998 the RO granted a 100 percent evaluation 
for PTSD, effective May 12, 1998.  

In March 1999 the RO received a statement from the veteran in 
which she requested a copy of the entire claims folder.  
These records were released to her in April 1999.  

In January 2000 the RO received a statement from the 
veteran's representative.  The representative noted that the 
veteran had recently contacted them with reference to a NOD 
submitted by virtue of a Disabled American Veterans (DAV) 
memorandum dated April 21, 1999.  It was specified that there 
continued to be disagreement with the RO's assignment of an 
effective date of May 12, 1998 for an earlier effective date.  

In March 2000 the RO notified the veteran and her 
representative that the January 2000 memorandum did not 
constitute a valid NOD because it was, in pertinent part, not 
timely filed.  

In October 2000 the veteran's representative contended, in 
pertinent part, that an NOD had been timely filed.  It was 
asserted that the veteran had submitted a handwritten 
Statement in Support of Claim, VA Form 21-4138 on April 21, 
1999 in which she wrote, "I request to file a Notice of 
Disagreement to effective date May 12, 1998, for Post 
Traumatic Stress Disorder (PTSD).  
I contend the evidence of record warrants a 100 percent 
evaluation back to the date of discharge.  I request an 
informed hearing before the local hearing officer."  

In October 2000 the RO received a VA Form 9 from the veteran 
in which she contended that the effective date for the 100 
percent evaluation for PTSD should be retroactive to April 
1980.  Another such statement was submitted in May 2001 (her 
appeal of the April 2001 Statement of the Case (SOC), 
discussed below).  

In April 2001 the RO issued a SOC again finding that a timely 
NOD had not been submitted with the December 1998 rating 
decision.  It noted that the claimed April 1999 NOD was not 
of record.  

In October 2001 a videoconference hearing was conducted 
before the Board.  It was again contended that the veteran 
filed an NOD with the December 1998 rating decision for an 
earlier effective date in April 1999.  Tr., p. 2.  She stated 
that she never received any response after sending the April 
1999 NOD.  Tr., pp. 8-9.  She claimed to still have the 
letter in her possession and stated that she would resubmit 
it.  Tr., p. 9.  

To date, the April 1999 NOD, claimed by the veteran to be in 
her possession, has not been received and is not of record.  

Criteria

Pertinent VA law provides that an appeal consists of a timely 
filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 
20.302(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in judging whether a communication can 
be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. 
§ 20.201 (1995) and Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994)).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance to the extent warranted in 
this case.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  That is, the RO notified the veteran and her 
representative that her NOD had not been timely filed.  In 
addition, the RO issued a SOC to the veteran and her 
representative which provided notice of the pertinent laws 
and regulations pertaining to NODs, the time limit for filing 
a NOD, and the impact of failing to file a timely NOD.  It 
then provided a discussion applying these laws and 
regulations to the facts of this case.  

Therefore, the Board concludes that the RO satisfied its duty 
to notify the veteran in this case.  38 U.S.C.A. § 5103 (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The Board finds that no further assistance is required in 
this case because neither the veteran nor her representative 
have alluded to any additional information or evidence that 
has not been obtained and which would be pertinent to the 
issue at hand.  Regardless, there is no reasonable 
possibility that any new evidence, including the veteran's 
statements, could reasonably substantiate the claim because 
such evidence would necessarily be received after the 
expiration of the appellate period.  Thus, there is no 
reasonable possibility that it could substantiate the claim.  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)).  

The veteran has indicated that she had submitted a timely 
(April 1999) NOD.  She has contended that she has this 
statement in her possession.  The veteran has been given 
ample time and opportunity to resubmit this document, but has 
failed to do so.  Furthermore, the Board again notes that, 
unless the alleged NOD contains a date received stamp on it 
or some other proof that it was actually received by the RO 
prior to the expiration of the appellate period, there is no 
reasonable possibility that such a document could satisfy the 
timeliness requirement since it would necessarily be received 
after the expiration of the appellate period.  Thus, the 
Board finds that there is no further duty to assist in this 
case.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 
(to be codified at 38 C.F.R. § 3.159(d)).  

Accordingly, the Board finds that VA has provided sufficient 
assistance to the veteran by apprising her as to the 
requirements of filing a timely NOD.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, she 
has been afforded the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so, e.g., by providing testimony during the October 2001 
hearing.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Timeliness of the NOD from the December 10, 1998 Rating 
Decision

In this case, the issue turns on whether the veteran 
submitted a statement within one year of the determination 
issued December 21, 1998 that can be reasonably construed as 
an NOD.  The veteran has contended that she submitted an NOD 
with the December 1998 determination in April 1999.  

After a careful review of the record, the Board finds that 
the veteran submitted no statement that can be reasonably 
construed as a NOD within one year of the issuance of the 
December 1998 determination.  38 C.F.R. §§ 20.201, 20.302(a).  

As noted above, the veteran has alleged submitting an NOD in 
April 1999; however, there is no support for this in the 
record.  There is no such statement of record.  

Further, the statements made about the nature of the alleged 
April 1999 NOD are inconsistent and therefore raise the 
question as to whether such an NOD was ever even composed.  
In January 2000 the representative contended that the veteran 
had indicated that the NOD was "submitted by DAV memorandum."  
Yet, in a subsequent statement, the veteran's representative 
contended that the NOD had been submitted by the veteran 
herself via a VA Form 21-4138, Statement in Support of Claim.  

Regardless, such a statement in any form is not of record.  
The only expressions of dissatisfaction with the December 
1998 rating decision that are of record are the 
representative's January 2000 expression of disagreement with 
the assigned effective date for the 100 percent evaluation 
for PTSD, and the veteran's October 2000 any May 2001 
communications contending that the effective date for the 100 
percent evaluation should be retroactive to 1980.  

While all of these statements indicate disagreement or 
dissatisfaction with the December 1998 decision, none of them 
are valid NODs because they were not received by the RO 
within one year of the issuance of the December 1998 rating 
decision.  38 C.F.R. §§ 20.302(a), 20.305.  

Based upon a review of the entire record, the Board finds no 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement with the December 1998 
decision.  Those statements of record which can be reasonably 
construed as expressing disagreement with the specific matter 
of the relevant RO determination and a desire for appellate 
review were not submitted within one year of the issuance of 
the December 1998 decision; that is, they were not submitted 
within the appeal period for an NOD, and are therefore 
untimely.  Therefore, the claim is denied.  See Archbold v. 
Brown, 9 Vet. App. at 131.


ORDER

The veteran, not having submitted a timely NOD in response to 
the RO's grant of a 100 percent evaluation for PTSD effective 
May 12, 1998, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


